Citation Nr: 0807925	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of he 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  The appellant, the surviving 
spouse of a veteran who had active service from February 1945 
to March 1945 and who died in June 2001, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.


FINDINGS OF FACT

1.  A BVA decision dated in February 2006 denied service 
connection for the cause of the veteran's death.

2.  The evidence associated with the claims file subsequent 
to the February 2006 BVA decision includes newly submitted 
evidence relating to an unestablished fact in a manner which 
presents a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
veteran's death.

3.  The veteran died in June 2001, and the immediate cause of 
death was heart failure.

4.  At the time of his death, service connection was not in 
effect for any disability.

5.  Cardiovascular disease was not manifested during service 
or to a compensable degree within one year of separation from 
service, and no pertinent pathology related to the cause of 
the veteran's death is shown to be causally or etiologically 
related to service.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the veteran's death.


CONCLUSIONS OF LAW

1.  The February 2006 BVA decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2007).

2.  The evidence received subsequent to the Board's February 
2006 decision is new and material, and the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).

3.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  While the record does not reflect 
that the appellant was provided notices contemplated by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the Board 
finds that she is not prejudiced by this omission because 
proper notice was provided during the recent previous 
adjudication of the service connection claim which concluded 
with a February 2006 Board decision.  As discussed in that 
Board decision, the notification obligation for the service 
connection claim in this case was accomplished by way of 
letters from the RO to the appellant dated in August 2003 and 
November 2005.  The Board notes that information concerning 
the effective date that could be assigned should the benefit 
sought be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), was not provided until a subsequent letter dated July 
2007.  The July 2007 letter was arguably untimely; however, 
since this decision affirms the RO's decision to the extent 
that service connection for the cause of the veteran's death 
remains denied, the appellant is not prejudiced by any defect 
in the timing of providing her that further information.

Since the claim before the Board involves a determination of 
whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the cause of the veteran's death, the United States Court of 
Appeals for Veterans Claims (Court) has specified that a more 
detailed notice is required in such situations.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That notice was not 
provided to the appellant.  However, in view of the favorable 
decision by the Board with respect to whether new and 
material evidence has been submitted, the appellant is not 
prejudiced by the failure to provide her that more detailed 
notice.  

However, to the extent that the previous notice provided to 
the appellant is insufficient and therefore prejudicial to 
her, the Board find's that the appellant has actual knowledge 
of the information and evidence necessary to substantiate her 
claim.  The Board believes that the appellant has 
demonstrated such knowledge by virtue of the medical evidence 
she has submitted in requesting that her previously denied 
claim be reopened, which the Board observes, the appellant 
accomplished at the RO and is affirmed by this decision.  In 
addition, the appellant was provided a copy of the rating 
decision on appeal, as well as a Statement of the Case, both 
of which combine to inform her of the evidence considered, 
listed a summary of adjudicative actions, informed her of all 
pertinent laws and regulations, including the criteria for 
establishing service connection for the cause of the 
veteran's death, and provided an explanation for the decision 
reached.  Furthermore, the appellant presented argument in 
her Substantive Appeal and at a hearing before the BVA that 
further demonstrates actual knowledge of the information and 
evidence needed to substantiate her claim.  Lastly, at the 
appellant's BVA hearing she indicated that she had no 
additional evidence to submit in support of her claim, so the 
Board believes that no useful purpose would be served by 
returned this case to the RO for any additional notice.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the appellant's appeal.

The appellant essentially contends that the veteran's death 
was related to his period of military service.  She asserts 
that the veteran's terminal heart failure was etiologically 
linked to service.  Reference is made to the evidence of 
record in supporting these contentions.  The record reflects 
that the veteran died in June 2001 from heart failure, as 
shown on the death certificate.

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as cardiovascular-renal 
disease or hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

The appellant's claim for service connection for the cause of 
the veteran's death was previously considered and denied by 
the Board in a decision dated in February 2006.  That 
decision noted that the veteran was not service connected for 
any disease or disability during his lifetime.  The rating 
decision also noted that there was no evidence that any cause 
of the veteran's death was incurred during the veteran's 
service.  The appellant was notified of that decision and of 
her appellate rights, but she did not appeal.  That decision 
is therefore final.  38 U.S.C.A. §§ 7103(a).

In March 2006, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  The Board notes that the RO's July 2006 Statement 
of the Case determined that newly submitted evidence was 
sufficient to reopen the claim, and the RO denied he claim on 
its merits.  The Board is not bound by the RO determination 
and must nevertheless consider whether new and material 
evidence has been received to reopen the claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for the evidence to be sufficient to reopen 
a previously denied claim, it must be both new and material.  
If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, 'material evidence' could be 
'some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision.'  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the Board's February 2006 decision features a copy of what 
appears to be a medical record showing treatment of the 
veteran in January 1946 for hypertension and "abnormal 
cardio vascular system."  The Board finds that this medical 
record is both new and material, sufficient to reopen a 
previously denied claim.  In this regard, the Board observes 
that this record suggests a diagnosis of a cardio-vascular 
disability within one year of the veteran's separation from 
service; this relates to a previously unestablished fact and 
can be said to present a reasonable possibility of 
substantiating the claim.

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim.  The Board now turns to an analysis of the 
merits of the underlying claim of entitlement to service 
connection for the cause of the veteran's death.

The appellant argues that service connection for the cause of 
the veteran's death is warranted.  In a letter received from 
the appellant in March 2004, she essentially asserts that the 
veteran sustained fever, cough, and a respiratory disease 
during his service that eventually caused his death.  The 
veteran's certificate of death indicates that he died in June 
2001, at his residence, at the age of 81.  The only cause of 
death listed is 'heart failure.'  Service connection was not 
in effect for any disease or disability during the veteran's 
lifetime.

The service medical records consist of an examination dated 
in October 1946, and the veteran's Affidavit for Philippine 
Army Personnel dated October 1946.  There is no indication in 
the veteran's service personnel records that he was a 
prisoner-of-war (POW); accordingly, the presumptive 
provisions that apply for former POWs with certain specified 
diseases (including cardiovascular disease) are not 
applicable.  The veteran's examination report shows that his 
cardiovascular system was clinically evaluated as normal.  
Furthermore, there are no injuries or disabilities identified 
in the veteran's Affidavit for Philippine Army Personnel 
(APAP).

The post-service medical records show that the veteran was 
treated in a VA hospital in 1974 with diagnoses of PTB 
(pulmonary tuberculosis), intestinal trichuriasis, and 
intestinal ascariasis.  Private medical treatment reports 
show the following: in 1992, the veteran was apparently 
treated for respiratory symptoms (this record is difficult to 
read); beginning in 1997, he was treated for hypertension and 
status post CVA (cerebrovascular accident).

In this case, the death certificate shows that the cause of 
the veteran's death was heart failure.  The service medical 
records do not show any treatment for cardiovascular 
symptoms.  The newly submitted evidence from the appellant 
appears to be medical evidence of a hypertension diagnosis 
within one year following separation from service, and the 
Board has considered this evidence carefully in this case.  
However, the Board notes that while this document shows a 
medical diagnosis of "arterial hypertension (abnormal cardio 
vascular system)," there are no pertinent clinical details 
provided nor any treatment reports documenting the severity 
or chronicity of any pathology.  Furthermore, this medical 
record must be viewed connection with other medical evidence 
of record, including the service physical examination 
performed in October 1946, which showed the veteran's 
cardiovascular system and blood pressure were normal.

The veteran was not service connected for any disability 
during his lifetime.  Following the January 1946 medical 
report, the next evidence of any heart condition shows 
treatment for hypertension in 1997.  This leaves a gap of 
approximately 51 years in which there is no evidence of 
diagnosis or treatment for any chronic heart condition or 
hypertension.  This lengthy period without treatment is 
evidence that there was not a continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence or medical opinion indicating that the 
veteran's cause of death was related to his service.

While the appellant is clearly of the opinion that the 
veteran's death is related to service, as a lay person, the 
appellant is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder or the disability that caused the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Although 
the evidence of record now shows that the veteran may have 
been treated for hypertension in January 1946, within one 
year following separation from service, there is no evidence 
showing that this single medical report represents a 
manifestation of a chronic disease to a compensable degree 
sufficient to support a presumption of service connection for 
hypertension, particularly in view of the normal service 
physical examination performed in October 1946.  In light of 
this, in addition to the absence of contemporaneous evidence 
of any chronic cardiovascular pathology for 51 years between 
1946 and 1997, and considering the absence of any medical 
evidence attributing the etiology of the veteran's death to 
service performed more than five decades earlier, the Board 
finds the preponderance of the evidence is against this 
claim.

Accordingly, the Board concludes that service connection for 
the cause of the veteran's death is not established.  
Although the Board is sympathetic with the appellant's loss 
of her husband, the preponderance of the evidence is 
nevertheless against the claim for service connection for the 
cause of the veteran's death and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and to this extent only, the appeal is granted. 

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


